I concur in the judgment of affirmance in this case, but wish to add the following observations:
I think that it is unfortunate ever to use the adjective "competent" as descriptive of evidence. A witness is competent
to testify, for the reason that his qualifications as a witness are perfect. Evidence is admissible, for the reason that it is relevant, if presented in proper form, and is not in conflict with a rule of law.
I do not agree to the proposition that in any case the admissibility of evidence is a matter within the discretion of the trial Judge. I agree that, when technically the trial Judge had committed error in his ruling upon the admissibility of evidence, it may be held by this Court that the error was not sufficiently prejudicial to warrant a reversal; butthe admissibility of evidence is a matter of law, in the decision of which he has no discretion.